Opinion by
Watts, J.
§ 1122. Forcible entry and detainer; complaint in; requisites of. In a case of forcible entry and detainer the complaint did not show that the premises or any part thereof were situated in the justice’s precinct where the suit was instituted, nor that the relation of landlord and tenant existed between plaintiff and defendant. Held, that for the want of these averments the complaint was insufficient, and that the suit was properly dismissed by the justice of the peace, and that the appellee’s certiorari to the county court should likewise have been dismissed. [Cooper v. Marchbanks, 22 Tex. 1; Williams v. Ball, 52 Tex. 603.] The judgment of the county court refusing to dismiss the appellee’s certiorari and adjudging the possession of the premises to appellee was reversed and the suit dismissed.
Reversed and dismissed.